Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5  and 7-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (JP 2003/234235) as evidenced by JPS61-83346, JPH05-279970, JPH05-295670 and JPH08-81854 n view of Zhang (CN106700040) in view of Kurihara et al. (WO 2011034113) in view of Obuchi et al. (JP2001049097). 
Regarding claims 1-2, Murakami et al. teach a yarn which meets the claimed requirements simultaneously, including a) a main component of the yarn is polylactic acid, b)the yarn is twisted, d) the yarn has a single fiber fineness of 0.5-5 dtex and e) the number of filaments in the yarn is 10 to 400 [Example 1]. Murakami et al. are silent regarding the claimed double torque. However, Murakami et al. teach twist factor of 20-30,000. The present specification teaches that a thermal setting of 60-140 degrees Celsius at 10-240 yields the claimed double torque. Murakami et al. teach a thermal setting at 80 degrees. Further as evidenced by JPS61-83346, JPH05-279970, JPH05-295670 and JPH08-81854, it is known in the art to heat set polyester at 50, 40, 30 and 40 minutes respectively. Therefore, it is clear that Murakami possesses the 
Murakami et al. are silent regarding the claimed antibacterial electric charge and suppressing proliferation of bacteria by electric charge upon deformation of the yarn. However, as taught in paragraph 0019 of the present specification, polylactic acid generates piezoelectricity as a result of molecular orientation by drawing. Polylactic acid fibers are generally produced by drawing melt spun polylactic acid. The yarn of Murakami is mainly composed of polylactic acid and is a drawn yarn and therefore inherently has the effect of inhibiting bacteria proliferation by electric charge that is generated when the yarn is deformed and can be called an antibacterial electric charge generating yarn. 
Murakami et al. teach the yarn has (i) the claimed fiber strength as Murakami et al. teach fiber strength of 3g/den or more. 
Murakami et al. are silent regarding the claimed optical purity. However, Zhang teaches a method of making polylactic acid with improved optical purity including 99% in order to improve heat resistance and moldability. It would have been obvious for one of ordinary skill in the art at the time of the invention to use the polylactic acid of Zhang in Murakami et al. in order to improve heat resistance and moldability and arrive at the claimed invention. The previous combination is silent regarding the claimed carboxyl terminal end groups and boiling shrinkage. However, Kurihara et al. teach polylactic acid with 100% purity a concentration of carboxyl terminal groups in the claimed range and the claimed shrinkage ratio in boiling water in order to retain strength and reduce shrinkage.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the claimed concentration of carboxyl terminal groups and shrinkage ratio in boiling water in order to retain strength and reduce shrinkage and arrive at the 
Regarding claim 4, Murakami et al. teach a cloth made of the yarn as set forth above. Therefore, the cloth possesses the claime antibacterial property as set forth above. 
Regarding claim 5, Murakami et al. teach the fabric cloth comprises mainly poly L-lactic acid and alternates an S-twisted and Z-twisted yarn wherein both the yarns are arranged so as to be adjacent to each other in the fabric cloth. 
Regarding claim 7, Murakami et al. teach a cloth made of the yarn as set forth above. Therefore, the cloth possesses the claime antibacterial property as set forth above. 
Regarding claim 8, Murakami et al. teach the fabric cloth comprises mainly poly L-lactic acid and alternates an S-twisted and Z-twisted yarn wherein both the yarns are arranged so as to be adjacent to each other in the fabric cloth. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (JP 2003/234235) in view of Kurihara et al. (WO 2011034113) in view of Obuchi et al. (JP2001049097) in view of Ochi (JP2003293221).
Regarding claim 3, Murakami et al. are silent regarding the claimed boiling shrinkage. However, Kurihara et al. teach the claimed shrinkage ratio in boiling water in order to reduce .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (JP 2003/234235) in view of Zhang (CN106700040) in view of Kurihara et al. (WO 2011034113) in view of Obuchi et al. (JP2001049097) in view of Ochi (JP2003293221).
Regarding claim 6, Murakami et al. and Zhang are silent regarding the claimed boiling shrinkage. However, Kurihara et al. teach the claimed shrinkage ratio in boiling water in order to reduce shrinkage. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the claimed shrinkage ratio in boiling water of Kurihara et al. in the previous .
Response to Arguments
Applicant's arguments filed 03/11/2022 have been fully considered but they are not persuasive. 
Applicant argues Murakami does not teach the claimed optical purity. Murakami is not used to meet the claimed purity. 
Applicant argues Zhang teaches 92%, 94% and 99% optical purity and therefore 99% (or greater than 97% has no special technical meaning in Zhang. Zhang plainly teaches the object of his invention is to improve optical purity with 99% optical purity being the best outcome and therefore Zhang clearly teaches the claimed optical purity with motivation. 
Applicant argues Zhang and the other cited references do not pursue improvement on piezoelectric modulus. Per MPEP 2144 IV, The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Shawn Mckinnon/Examiner, Art Unit 1789